Citation Nr: 0726682	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.
In May 2006, the Board remanded these claims to the RO for 
additional development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

In the Board's May 2006 remand, the RO was requested to 
schedule the veteran for a VA audiological examination and to 
obtain his service personnel records.  A review of the claims 
file shows that the service personnel records have been 
obtained, but that the veteran has not undergone a VA 
examination.

In May 2006, VA sent correspondence to the veteran regarding 
the information and evidence necessary to substantiate his 
claims to an address in Snellville, Georgia.  In May 2006, 
the Board sent a copy of its remand to the same Snellville, 
Georgia address, which was returned as undeliverable.  In 
December 2006, VA sent correspondence to a Lawrenceville, 
Georgia address, notifying the veteran that a VA examination 
would be scheduled.  The record is unclear as to why this 
address was used; however, the veteran failed to report for 
the December 2006 VA examination.  A December 2006 report of 
contact form states that the RO sent two letters to the 
veteran in December 2006 via certified and regular mail.  
However, copies of those letters are not in the claims file 
and it is unclear as to which address or addresses the 
correspondence was sent.


Accordingly, the case is REMANDED for the following action:

1.  The RO should verify the veteran's 
current address and ensure that all 
notifications and correspondence are sent 
to the veteran's current address.  All 
attempts must be documented in the claims 
file.

2.  After verifying the veteran's current 
address, schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically the examiner should provide 
an opinion as to whether it is as likely 
as not (50 percent probability or more) 
that any current hearing loss or tinnitus 
is the result of exposure to acoustic 
trauma during the veteran's service.

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
should to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination of failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


